                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

IN RE: REQUEST FOR JUDICIAL                         CASE NO. 2:19-mc-00016

ASSISTANCE FROM THE LOCAL COURT
IN BAD DURKHEIM, GERMANY
IN THE MATTER OF JW v. CHRISTOPHER HOGSETT
FOREIGN REF. NO.: 2F119/17
_____________________________________________________________________________

       MEMORANDUM OF LAW IN SUPPORT OF EX PARTE APPLICATION
                 FOR ORDER PURSUANT TO 28 U.S.C. § 1782(a)
______________________________________________________________________________

       The United States of America, by and through counsel, submits this Memorandum of

Law in support of the Ex Parte Application for Order, 1 pursuant to 28 U.S.C. § 1782(a), to

execute a Letter of Request from authorities in Bad Durkheim, Germany for international judicial

assistance to a DNA sample from Christopher Hogsett (Witness”).

                                      INTRODUCTION

       The request for international judicial assistance comes from the Local Court in Bad

Durkheim, Germany. Specifically, the Court has issued a request seeking judicial assistance to



1
 Gushlak v. Gushlak, 486 F. App’x 215, 217 (2d Cir. 2012) (“It is neither uncommon nor
improper for district courts to grant applications made pursuant to § 1782 ex parte. The
respondent’s due process rights are not violated because he can later challenge any discovery
request by moving to quash pursuant to Federal Rule of Civil Procedure 45[(d)](3).”). See also In
re Letters Rogatory from Tokyo Dist., Tokyo, Japan, 539 F.2d 1216, 1219 (9th Cir. 1976)
(“Letters Rogatory are customarily received and appropriate action taken with respect thereto ex
parte. The witnesses can and have raised objections and exercised their due process rights by
motions to quash the subpoenas.”); In re Letter of Request from Supreme Ct. of Hong Kong, 138
F.R.D. 27, 32 n.6 (S.D.N.Y. 1991); In re Application of Masters for an Order Pursuant to 28
U.S.C. § 1782 to Conduct Discovery for Use in a Foreign Proceeding, 315 F. Supp. 3d 269, 272
(D.D.C. 2018); In re Anglin, No. 7:09cv5011, 2009 WL 4739481 (D. Neb. Dec. 4, 2009). Note,
even though these applications are generally filed ex parte, they do not need to be filed under
seal. See, e.g. Order denying Motion to Seal U.S.’s Application for Ex Parte Order Appointing
Commissioner Pursuant to 28 U.S.C. § 1782, In re Mutual Assistance of Local Court of Wetzlar,
Germany, 1:17-mc-00078-SKO, 2018 WL 306678 (E.D. Cal. Jan. 5, 2018).



         Case 2:19-mc-00016-JPS Filed 05/15/19 Page 1 of 11 Document 2
obtain a DNA sample for use in the case captioned JW v. Christopher Hogsett, Foreign

Reference Number Ref. No.:2F119/17. See Declaration of Assistant United States Attorney

Brian E. Pawlak, Exhibits 1-3.

       The facts of this case, as stated in the request, indicate that the matter is a civil

proceeding in which the German Court is adjudicating the paternity of the identified child JW.

According to information provided to the German Court, the mother of the child, Verena

Winston first come into contact with Christopher Hogsett (“Witness”) while she was residing in

Lisle Illinois. On September 15, 2012, she met the Witness through an online dating site. At that

time, the Witness was residing in Aurora, Illinois, which was about a twenty-minute drive from

the Winston residence. The Witness informed Ms. Winstion that he was a single father and that

Ms. Winston could not visit him at his residence. He however visited Ms. Winston at her

residence approximately once a week until April of 2013. During that time period, Ms. Winston

and the witness engaged in repeated episodes of sexual intercourse. On April 15, 2013, Ms.

Winston learned she was pregnant and informed the Witness as much. The Witness denied to

Ms. Winston that he was the father of her unborn child, claiming instead that he was incapable of

fathering children. Soon thereafter, the Witness disappeared from Ms. Winston life. JW was

born in 2014.

       Ms. Winston conducted her own investigation and learned that the Witness was married

and the father of three children. Through an online forum called “Psycho Dating,” Ms. Winston

met a woman who indicated she had also engaged in a sexual relationship with the Witness,

which had resulted in that woman’s pregnancy and the birth of child approximately two months

prior to JW’s birth. The Witness denied fathering that child the Witness’s paternity for that child

had to be established by court order.



                                                   2

         Case 2:19-mc-00016-JPS Filed 05/15/19 Page 2 of 11 Document 2
       A review of records kept in the normal course of business by the United States

Bankruptcy Court for Eastern District of Wisconsin indicate that Debtor Kristin Hogsett and

Joint Debtor Christopher Hogsett, of 2295 S. Clubhouse Drive, Brookfield, Wisconsin filed for

Chapter 13 Bankruptcy on July 19, 2016, in Case No. 16-27264. Pursuant to Thomson Reuters

Legal CLEAR on line records, the Witness is married to Kristin. Those same records further

indicate that the Witness had billing addresses in McHenry and Aurora Illinois during the

relevant time period of 2012 to 2013, during which he is alleged to have engaged in sexual

intercourse with Verena Winston which lead to her pregnancy and the birth of JW in 2014

       A review of records kept in the normal course of business by the State of Wisconsin, in

Waukesha County Case No. 2017 FA 532, State of Wisconsin ex rel. vs. Christopher Hogsett,

filed on May 5, 2017, indicate that the Witness has been ordered to pay child support to Jennifer

S. Cehrs.

       Specifically, the German Court has requested that the identification form “Chain of

Custody and Proof of Identity” provided by the German laboratory be completed and that the

following evidence be procured from Christopher Hogsett: two buccal (i.e., saliva) swab

samples; copies of identification documents, such as a passport or driver’s license; a photograph;

and a thumb print. Ex. 2.

       The German Court’s request was transmitted to the U.S. Department of Justice, Civil

Division, Office of Foreign Litigation, Office of International Judicial Assistance in Washington

D.C. pursuant to the Hague Convention on the Taking of Evidence Abroad in Civil or

Commercial Matters, Mar. 18, 1970, 23 U.S.T. 2555, 847 U.N.T.S. 12140 (hereinafter Hague

Evidence Convention).




                                                3

            Case 2:19-mc-00016-JPS Filed 05/15/19 Page 3 of 11 Document 2
        The request was then transmitted to the U.S. Attorney’s Office for the Eastern District of

Wisconsin for execution in accordance with 28 C.F.R. § 0.49(c). In order to execute these

requests for international judicial assistance, authority must be obtained from this Court. 28

U.S.C. § 1782.

              ATTEMPTS TO OBTAIN THE REQUESTED INFORMATION

        AUSA Pawlak made telephonic contact with the witness on December 18, 2018. At that

time, the witness agreed to recontact AUSA Pawlak to arrange for the necessary voluntarily

DNA testing. The witness never reached out to AUSA Pawlak after that telephonic

communication. AUSA Pawlak left an additional telephonic voice message for the witness on

March 26, 2019, instructing him to follow through on his promise to contact AUSA Pawlak. A

letter was delivered to the witness’s address on April 23, 2019, by Federal Express, instructing

him to contact AUSA Pawlak to give a voluntary DNA sample or a motion would be filed in the

United States District Court for Eastern District of Wisconsin seeking a court order compelling

his compliance pursuant to 28 U.S.C. § 1782

                                          ARGUMENT
   I.      THE HAGUE EVIDENCE CONVENTION
        The Hague Evidence Convention affords each signatory nation the use of the judicial

process of other signatory nations, where such assistance is needed in civil or commercial

matters, “to facilitate the transmission and execution of Letters of Request and to further the

accommodation of the different methods which they use for this purpose.” Hague Evidence

Convention pmbl. The Hague Evidence Convention “prescribes certain procedures by which a

judicial authority in one contracting state may request evidence located in another contracting

state.” Société Nationale Industrielle Aérospatiale v. U.S. Dist. Court for the S. Dist. of Iowa,

482 U.S. 522, 524 (1987). The Hague Evidence Convention is in force in both the United States

                                                  4

          Case 2:19-mc-00016-JPS Filed 05/15/19 Page 4 of 11 Document 2
and Germany. Hague Conference on Private International Law, Status Table for the Convention

of 18 March 1970 on the Taking of Evidence Abroad in Civil or Commercial Matters, available

at https://www.hcch.net/en/instruments/conventions/status-table/?cid=82. Last visited May 1,

2019 (The Hague Evidence Convention entered into force in Germany on April 27, 1979).

        Article 10 of the Hague Evidence Convention provides that:

        In executing a Letter of Request the requested authority shall apply the appropriate
        measures of compulsion in the instances and to the same extent as are provided by its
        internal law for the execution of orders issued by the authorities of its own country or of
        requests made by parties in internal proceedings.

Hague Evidence Convention, art. 10. Furthermore, Article 9 of the Hague Evidence Convention

provides, in pertinent part, that: “the judicial authority which executes a Letter of Request shall

apply its own law as to the methods and procedures to be followed, and that a ‘Letter of Request

shall be executed expeditiously.’” Id. art. 9.

        Under Article VI of the United States Constitution, treaties, such as the Hague Evidence

Convention, are the law of the land, on an equal footing with acts of Congress, and are binding on

the courts. See Bell v. Clark, 437 F.2d 200, 203 (4th Cir. 1971). See also Gandara v. Bennett, 528

F.3d 823, 830 (11th Cir. 2008) (stating that self-executing treaties are “immediately and directly

binding on state and federal courts pursuant to the Supremacy Clause.”) (Roders, J., concurring);

Bishop v. Reno, 210 F.3d 1295, 1299 (11th Cir. 2000) (concluding that “an Act of Congress” is on

“full parity with a treaty.”).




                                                  5

          Case 2:19-mc-00016-JPS Filed 05/15/19 Page 5 of 11 Document 2
   II.      STATUTORY CONSIDERATIONS WEIGH IN FAVOR OF GRANTING THE
            UNITED STATES’ APPLICATION

         The authority for this Court to assist foreign tribunals in obtaining documents is

contained in 28 U.S.C. § 1782. This section states:

                Assistance to foreign and international tribunals and to litigants
                before such tribunals

                (a) The district court of the district in which a person resides or is
                    found may order him to give his testimony or statement or to
                    produce a document or other thing for use in a proceeding in a
                    foreign or international tribunal, including criminal
                    investigations conducted before formal accusation. The order
                    may be made pursuant to a letter rogatory issued, or request
                    made, by a foreign or international tribunal or upon the
                    application of any interested person and may direct that the
                    testimony or statement be given, or the document or other thing
                    be produced, before a person appointed by the court. By virtue
                    of his appointment, the person appointed has power to
                    administer any necessary oath and take the testimony or
                    statement. The order may prescribe the practice and procedure,
                    which may be in whole or part the practice and procedure of the
                    foreign country or the international tribunal, for taking the
                    testimony or statement or producing the document or other
                    thing. To the extent that the order does not prescribe otherwise,
                    the testimony or statement shall be taken, and the document or
                    other thing produced, in accordance with the Federal Rules of
                    Civil Procedure.

28 U.S.C. § 1782(a); see also Aerospatiale, 482 U.S. at 529 (providing a brief history of the

Hague Evidence Convention). Section 1782 “is the product of congressional efforts, over the

span of 150 years, to provide federal-court assistance in gathering evidence for use in foreign

tribunals.” Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 247 (2004). By this law,

Congress intended that the United States set an example to other nations by making judicial

assistance generously available. See, e.g., In re Request for Assistance from Ministry of Legal

Affairs of Trin. & Tobago, 848 F.2d 1151, 1153-54 (11th Cir. 1988). District courts have

repeatedly appointed Department of Justice Attorneys to act as commissioners pursuant to this

                                                  6

           Case 2:19-mc-00016-JPS Filed 05/15/19 Page 6 of 11 Document 2
provision for the purpose of rendering judicial assistance to foreign courts is response to an

international request. See, e.g., In re Letter Rogatory from the Nedenes District Court, Norway,

2016 F.R.D. 277 (S.D.N.Y. 2003); In re Letter of Request from the District of Rhein-Necker-

Kreis, Amtsgericht Sinsheim, Germany; Matter of Curtiss Joseph Hika, No. 10-60445-MC, 2010

WL 1655823 (S.D. Fla. Apr. 23, 2010); In re Patricio Clerici, 481 F.3d 1324, 1327 (11th Cir.

2007).

         This Court is authorized to provide assistance to the German Court if the three

requirements set forth in § 1782 are met. Those requirements are: “(1) the person from whom

discovery is sought resides or is found in the district of the district court to which the application

is made; (2) the discovery is for use in a proceeding before a foreign tribunal; and (3) the

application is made by a foreign or international tribunal or ‘any interested person.’” In re

Request for Judicial Assistance from the Dist. Court in Svitavy, Czech, 748 F. Supp. 2d 522, 525

(E.D. Va. 2010) (quoting In re Microsoft Corp., 428 F. Supp. 2d 188, 192 (S.D.N.Y. 2006)).

         Here, each of these threshold statutory requirements is easily met. First, Christopher

Hogsett “resides or is found in” the Eastern District of Wisconsin because the German request

provides an address for Christopher Hogsett in Eastern District of Wisconsin and the AUSA

confirmed Christopher Hogsett resides at 2295 S. Clubhouse Rd., in the City of New Berlin, in

the County of Waukesha, State of Wisconsin which locality lies within the Eastern District of

Wisconsin.. See Declaration of Assistant U.S. Attorney Brian E. Pawlak, Exhibit 2. Second, the

request explains that the DNA sample and other information sought is “for use in a proceeding

before a foreign tribunal,” i.e., a paternity suit before the German Court. Id. Third, the request

itself also reflects that it “is made by a foreign or international tribunal.” Id. Thus, all of the

statutory requirements for honoring the request for judicial assistance are satisfied.



                                                    7

           Case 2:19-mc-00016-JPS Filed 05/15/19 Page 7 of 11 Document 2
   III.      DISCRETIONARY CONSIDERATIONS WEIGH IN FAVOR OF GRANTING
             THE UNITED STATES’ APPLICATION

          Section 1782 “affords the district courts ‘wide discretion’ in responding to requests for

assistance in proceedings before foreign tribunals.” Al Fayed v. United States, 210 F.3d 421, 424

(4th Cir. 2000). The Supreme Court has set forth certain discretionary factors for a district court

to consider before granting a request for judicial assistance:

          (1) whether the person from whom discovery is sought is a participant in the foreign
          proceeding; (2) the nature of the foreign tribunal, the character of the foreign
          proceedings, and the receptivity of the foreign entity to judicial assistance; (3) whether
          the request conceals an attempt to circumvent foreign proof-gathering restrictions or
          other policies of a foreign country or the United States; and (4) whether the requested
          information is unduly intrusive or burdensome.

In re Svitavy, 748 F. Supp. 2d at 525 (citing Intel Corp., 542 U.S. at 264). “In exercising its

discretion under § 1782, the district court should be guided by the statute’s twin aims of

providing efficient means of assistance to participants in international litigation in our federal

courts and encouraging foreign countries by example to provide similar means of assistance to

our courts.’” Al Fayed, 210 F.3d at 424; see also United States v. Morris (In re Letter of Request

from Amtsgericht Ingolstadt, Fed. Republic of Ger.), 82 F.3d 590, 592 (4th Cir. 1996) (“Plainly,

the . . . statute envision[s] considerable cooperation with foreign courts’ requests for assistance

and a general practice of reciprocity.”). Here again, each of these discretionary factors weighs in

favor of assisting the German Court.

          With respect to the first factor, “although this factor was originally expressed as a

‘participant’ versus ‘nonparticipant’ analysis under the facts presented in Intel, the true question

at hand is whether the requested discovery is available to the foreign tribunal without the

assistance of this Court.” In re Svitavy, 748 F. Supp. 2d at 526; see also Intel, 542 U.S. at 264

(“[N]onparticipants in the foreign proceeding may be outside the foreign tribunal’s jurisdictional


                                                    8

            Case 2:19-mc-00016-JPS Filed 05/15/19 Page 8 of 11 Document 2
reach; hence, their evidence, available in the United States, may be unobtainable absent §

1782(a) aid.”). In other words, it is of no matter that Christopher Hogsett is a party to the

proceedings before the German Court; his residence in the United States counsels in favor of

assisting the German Court with obtaining the requested evidence as he is not subject to the

German Court’s jurisdiction. Thus the first factor weighs in favor of granting the motion.

       Second, there is nothing in the request to suggest that this Court should decline to grant

the Application based on the nature of the German Court or the character of the proceedings.

Additionally, this request was initiated by the German Court and not by an independent party;

therefore, the German Court is clearly receptive to the assistance of this Court and the second

factor weighs in favor of granting the motion. See In re Svitavy, 748 F. Supp. 2d at 527 (Granting

a 1782 application in response to a request for a DNA sample sent from a Czech Court). See also

In re Amtsgericht Ingolstadt, 82 F.3d at 591 (affirming the district court’s order directing the

putative father to provide a blood sample for use in a paternity suit pending in Germany).

       With respect to the third factor, because the requester is the German Court, there is

sufficient assurance that the request for judicial assistance is not an attempt to circumvent

German discovery rules or to thwart policies of either the United States or Germany. See In re

Svitavy, 748 F. Supp. 2d at 529 (“[T]he fact that the request was initiated by the Svitavy Court

itself, rather than a private litigant, provides sufficient assurance that the request does not attempt

to circumvent Czech discovery rules or Czech policy.”). Therefore, the third Intel factor weighs

in favor of granting the German Court’s request for judicial assistance.

       And with respect to the fourth factor, the submission to a buccal swab and providing

other supporting information would not be unduly intrusive or burdensome. “This is a simple

request for the production of evidence that is routinely provided in support of paternity actions



                                                   9

          Case 2:19-mc-00016-JPS Filed 05/15/19 Page 9 of 11 Document 2
abroad . . . .” Id. In fact, “provid[ing] a DNA sample by buccal swab is a method substantially

less invasive than the oft-approved production of a blood sample.” Id. Accordingly, courts across

the United States have consistently granted foreign judicial requests for blood samples or buccal

swabs in paternity cases like the one here. See, e.g., In re Letter of Request from Local Court of

Pforzheim, 130 F.R.D. 363, 366 (W.D. Mich. 1989) (“[T]he requirement of providing a blood

sample in a paternity action is a routine one.”); see also In re Amtsgericht Ingolstadt, 82 F.3d

590; In re Nedenes, 216 F.R.D. 277; In re Letter of Request from Boras District Court, 153

F.R.D. 31 (E.D.N.Y. 1994); In re Letter Rogatory from Local Court of Ludwigsburg, 154 F.R.D.

196 (N.D. Ill. 1994).

       In summary, consideration of the four discretionary factors set forth by the Supreme

Court in Intel favors authorizing judicial assistance to the German Court.

                                         CONCLUSION

       For the foregoing reasons, the United States respectfully requests that this Court grant its

Application for an Order pursuant to 28 U.S.C. § 1782(a): (1) appointing Brian E. Pawlak,

Assistant United States Attorney, Commissioner and authorizing him to take the actions

necessary, including the issuance of a subpoena, to secure evidence from Christopher Hogsett for

use in a paternity proceeding before the Local Court in Bad Durkeim, Germany; (2) authorizing

the United States Marshals Service as the entity responsible for serving Christopher Hogsett. and

(3) authorizing the United States Marshals Service as the entity responsible for obtaining the

DNA sample and other identification requirements from Christopher Hogsett.

                                                      Respectfully submitted,

                                                      MATTHEW D. KRUEGER
                                                      United States Attorney

                                              By:     /s/ Brian E. Pawlak

                                                 10

         Case 2:19-mc-00016-JPS Filed 05/15/19 Page 10 of 11 Document 2
                                   BRIAN E. PAWLAK
                                   Assistant United States Attorney
                                   Attorneys for Defendant
                                   State Bar Number 1009916
                                   517 East Wisconsin Avenue, Room 530
                                   Milwaukee, Wisconsin 53202
                                   Telephone: (414) 297-4134
                                   Facsimile: (414) 297-4394
                                   Brian.pawlak@usdoj.gov




                              11

Case 2:19-mc-00016-JPS Filed 05/15/19 Page 11 of 11 Document 2
